Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-7, 9-14, and 16-21 are pending.  Claims 2, 9 and 16 are independent.  Claims 8 and 15 have been cancelled and all of the other Claims have been amended.
This Application is published as 2019/0295550.
This Application claims priority as a continuation of application number 15/201, 955 issued as U.S. 10,297,252 which was a continuation of application number 14/252, 913 issued as U.S. 9,412,360 which was a continuation of application number 12/795,257 issued as U.S. 8,738,377.
Claims are broader than claims of parents.  Terminal Disclaimers over all 3 parents required as set forth below.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Arguments
Regarding the Double Patenting rejection, all of the Claims of the instant Application were and are rejected over the claims of the reference parent patents.  See below:

    PNG
    media_image1.png
    194
    661
    media_image1.png
    Greyscale

(Office action of 12/02/2020, page 8.)
Regarding the 35 U.S.C. 103 rejection Applicant argues the added limitations are not taught by Jang or Bartosik.
New grounds of rejection is provided.

The Claim as amended provides:
2. A method performed by one or more computing devices, the method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; 
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user and associated with a respective application that is different than the respective application associated with each other action in the list of actions;
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:

associating, by the one or more computing devices, the term or phrase with the selected one of the actions; 
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and 
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.

Regarding the “list of actions” that is provided to the user for selection by the user is limited only by “a list of actions that correspond to the term or phrase.”  This limitation is taught by Morgan that provides a list of commands corresponding to the user’s spoken input command for selection by the user.
As provided in the Interview Summary:

    PNG
    media_image2.png
    73
    696
    media_image2.png
    Greyscale

(Interview Summary of 5 February 2021, posted 2/10/2021.)

As for the limitation of the commands coming from different applications, this is taught by Morgan as shown in the mapping below.

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 10,297,252. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. 10,297,252
2. A method performed by one or more computing devices, the method comprising: 
1. A computer-implemented method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, 

obtaining, by an automated speech recognizer implemented on one or more computing devices, a transcription of an utterance that includes a candidate carrier phrase; 



the first voice command comprising a term or phrase;

a transcription of an utterance that includes a candidate carrier phrase; 


in response to determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions, 
performing, by a search engine, a search query in which the candidate carrier phrase is used as a query term; 
providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user and associated with a respective application that is different than the respective application associated with each other action in the list of actions;
providing, by the one or more computing devices, 
a user interface that includes one or more internet search results of the search query; 
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;

receiving, by the one or more computing devices, data indicating a selection, by a user, of a particular search result from among the one or more internet search results of the search query in which the candidate carrier phrase is used as a query term;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and
associating, by the one or more computing devices, the term or phrase with the selected one of the actions;
based on the data indicating the selection of the particular search result: 


updating by the one or more computing devices, the set of known carrier phrases to include the candidate carrier phrase; and 

associating, by the one or more computing devices, the candidate carrier phrase with a particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term;






receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
after associating the candidate carrier phrase with the particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term, 
obtaining, by the automated speech recognizer, a transcription of, a subsequent utterance that includes the candidate carrier phrase; and
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 
performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
in response to obtaining the transcription of the subsequent utterance that includes the candidate carrier phrase, performing, by the one or more computing devices, the particular action.
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
1…
obtaining, by an automated speech recognizer implemented on one or more computing devices, a transcription of an utterance that includes a candidate carrier phrase; 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
1…
based on the data indicating the selection of the particular search result: updating by the one or more computing devices, the set of known carrier phrases to include the candidate carrier phrase;

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
1…
and associating, by the one or more computing devices, the candidate carrier phrase with a particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term;
6. The method of claim 2, further comprising detecting, by the one or more computing device, a user action performed by the user following the first voice command in response to
receiving data indicating a selection, by the user, of a search result provided in response to the first voice command. 
1 ..
receiving, by the one or more computing devices, data indicating a selection, by a user, of a particular search result from among the one or more internet search results of the search query in which the candidate carrier phrase is used as a query term;
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions is based on determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions. 
1 …
determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions;
3. The method of claim 1, wherein determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions comprises determining that the candidate carrier phrase is not identical to or semantically similar to any of the known carrier phrases of the set.
 
8. The method of claim 1, 
wherein the utterance includes a command, and 


wherein the candidate carrier phrase includes an initial portion of the command and excludes one or more words at the end of the command.

	Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 9,412,360. Although the claims at issue are not identical, they are not patentably distinct from each other because:
		Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
		Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Mapping provided in the first Office action is not repeated here with the amended Claim language because the claims of the U.S. 9,412,360 are narrower than the claims of U.S. 10,297,252 for which a mapping is provided above.
			
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 8,738,377. Although the claims at issue are not identical, they are not patentably distinct from each other because:	
	Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Mapping provided in the first Office action is not repeated here with the amended Claim language because the claims of the U.S. 8,738,377 are narrower than the claims of U.S. 10,297,252 for which a mapping is provided above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang (U.S. 20100179812) in view of Morgan (U.S. 8,275,617).
Regarding Claim 2, Jang teaches:
2. A method performed by one or more computing devices, [Jang, Figure 2 shows the block diagram of hardware components including controller 230.]
the method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; [Jang, Figure 1, input is by speech S102.  Fig. 2, voice command recognition unit 210. The voice command at S102, 103, 104 teaches the term or phrase of the claim. ]
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user and associated with a respective application that is different than the respective application associated with each other action in the list of actions; [Jang, Fig. 1, S104 output recognized voice command.  This is a list with one item in it.  User need not select it because an operation is performed based on the result of the recognition.]
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
	performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and [Jang, Figure 1, S105, the operation is performed corresponding to the recognition result.  A user selection is not required in Jang.  “[0009] Then, the signal processing apparatus outputs the recognized voice command (S104) and performs an operation based on a result of the recognition (S105)….”]
associating, by the one or more computing devices, the term or phrase with the selected one of the actions; [Jang, Fig. 1, S106 to No to S109 where the recognized command is learned by the system.   Jang learns the command if the user does not interrupt the execution of the command.  The action in Jang is “selected” if it is not interrupted and stopped by the user at S106.]
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and [Jang, Figs. 1 or 3, when a command is recognized the corresponding operation is performed.]
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. [Jang, Fig. 1, S105 and Fig. 3, S304.  Jang does not provide a list anyhow.  Its method of determining whether the input is the intended action is to see if the user interrupts/cancels the operation or not.   S109 and S316 or S306.   “[0049] The signal processing apparatus 200 determines whether or not the result of voice command recognition reaches a reliable level (S303). If it is determined that the result of voice command recognition reaches a reliable level (YES in S303), that is, if reliability of the result is above a predetermined level, the signal processing apparatus 200 performs the result of voice command recognition (S304). Specifically, the signal processing apparatus 200 may perform a particular operation corresponding to the recognized voice command.”]

Jang shows its acceptance of a particular function by inaction and by letting it execute.  Thus, Jang does not teach creating the association based on a detected action.  Rather, a detected interrupting action nulls the association of the input command and the executing action.

Morgan teaches:
2. A method performed by one or more computing devices, the method comprising: 
receiving, by the one or more computing devices, a first voice command spoken by a user, the first voice command comprising a term or phrase; [Morgan, Figures 1, 2, and 3.  Receiving the spoken command 50 at the microphone 51.  Voice or speech input 50 is applied through microphone 51 which represents a speech input device.  The valid terms and phrases that can be used as commands are stored at the “stored commands 52.”  Figure 7, “speech input 90” and “definite command recognized? 91” which compares the input phrase to the list of stored command 52.]
providing, by the one or more computing devices, a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user and associated with a respective application that is different than the respective application associated with each other action in the list of actions; [Morgan provides the list of possible commands for user selection that is shown in Figures 4 and 5 by conducting a search on the “stored commands 52” of Figure 2.   Figure 4, the list at 72 includes terms and phrases that were spoken by the speaker/user and those that were not spoken by the user but are relevant to what he said.  Figure 7, “Display All Relevant Commands 97.”  “The initial display screen of FIG. 3 shows a display screen with visual feedback display panel 70. In the panel, window 71 will show the words that the user speaks while window 72 will display all of the relevant commands, i.e. commands which were not actually spoken but some the spoken words or phrases in the window 71 were associated with the relevant commands through the relevance table, as shown in FIG. 2. Also, any spoken commands which were part of the spoken input in window 71 will also be listed along with the relevant commands in window 72.”  Col. 6, lines 10-20.  See Figure 6, steps 83 and 84, which are followed by displaying the commands to the user for his selection at 85.  See Figure 7, “compare all other terminology to relevance table 95,” which is a search of the stored commands 52, is followed by user selection of the relevant command such as at Figure 7, 98, which is in response to the search that was conducted on the stored command 52.  The commands of Morgan can be system commands or commands from different applications:  “This includes collecting from a computer operation, including the operating system and all significant application programs, all words and terms from menus, buttons and other user interface controls including the invisible but active words from currently active application windows, all names of macros supplied by the speech system, the application and the user, names of other applications that the user may switch to, generic commands that are generic to any application and any other words and terms which may be currently active.”  Col. 5, lines 13-22.  “This involves combining the system and application commands with the relevance table to generate the vocabulary of speech terms which will be used by the speech recognition system to provide the list of relevant commands.”  Col. 6, lines 61-65.]
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions; [Morgan, Figure 5, shows that selection of one of the listed possible commands by the user.  Figure 7, “User Speaks Relevant Command? 98” to YES.  “In FIG. 5 we have the display of FIG. 4, after the speech focus as indicated by cursor icon 76 has been moved to window 73 and the user has chosen one of the relevant commands: "Document Properties" 75 by speaking the command; as a result, the command is highlighted. Upon the relevant command being spoken, the system will carry it out.”  Col. 6, lines 31-36.]
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions: [Morgan, Figure 5, shows that selection of one of the listed possible commands by the user.  “Cursor icon 76 is adjacent the spoken term in window 71 as an indication that this field is the speech focus. In FIG. 5 we have the display of FIG. 4, after the speech focus as indicated by cursor icon 76 has been moved to window 73 and the user has chosen one of the relevant commands: "Document Properties" 75 by speaking the command; as a result, the command is highlighted.”  Col. 6, lines 29-36.]  
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and [Morgan, Figure 7, “carry out command 92” if the user has spoken a relevant command, YES out of 98.  See also Figure 6, 85:  “set up process for displaying relevant commands whereby the user may select to speak a relevant command which will be recognized resulting in the carrying out of a system action 85.”]
associating, by the one or more computing devices, the term or phrase with the selected one of the actions; [Morgan in Figure 2, “stored commands 52” and in Figure 6, “setup and store a set of recognized speech commands 80” teaches the existence of this set of commands.  It does not teach that the operations shown in Figure 3-5 or 7 cause the defining and generation of the commands.]
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and [Morgan, Figure 7, “definite recognized command? 91” to YES.]
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. [Morgan, Figure 7, “definite recognized command? 91” to YES to “carry out command 92” without further ado.]
Jang and Morgan pertain to speech recognition of commands and would have been obvious to combine the affirmative user action for selection of an option from a list of options that are provided to user in response to the user uttering of a command from Morgan with system of Jang that uses the affirmative user input for interruption of the system selected option for defining and confirming commands and to provide the user more than one choice.  This combination falls under simple substitution of one known element for another to obtain predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Jang teaches:
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface.[Jang teaches input by speech and teaches output of an echo of input at Fig. 1, S104 but does not specify the method of output.  This not standard IVR but the claim is stated broadly and does not recite speech output expressly.  Fig. 1, S102, input of voice command.  Fig. 2, 210.  Fig. 3, voice command at S301.]

Regarding Claim 4, Jang teaches:
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions. [Jang, Fig. 3, S306 store voice command recognition result as part of the learning/training process.  Fig. 1, S109, the learning requires storing.  Figs. 7A, B, C show stored learned voice commands.]
As provided in the rejection of Claim 1, selection from a list is taught by Morgan and Jang selects indirectly when the user does not reject an action selected by the user.

Regarding Claim 5, Jang teaches:
5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. [Jang, Figs. 1 and 3 imply that the learned voice commands are designated to call a certain operation.  See Fig. 7C.  “[0039] Second, when a user speaks a voice command instruction for apparatus operation, the user may speak an instruction which differs from an instruction to be recognized due to habit, or due to a form of instruction, a selected word or the number of selected syllables. For example, if an instruction to turn up the TV volume is designated to be "Volume high," the user may unintentionally issue an instruction with "Volume up," "Sound high," etc. In this case, a voice command recognition error occurs and the user will issue the designated instruction through repeated trial and error. In this case, the voice command recognition learning unit 220 stores the instructions issued by the user, calculates the similarity between the stored instructions and the designated instruction, and matches the words, "Volume up" and "Sound high," unintentionally pronounced by the user, with the designated instruction, "Volume high."”]

Regarding Claim 6, Jang does not and Morgan teaches:
6. The method of claim 2, further comprising 
detecting, by the one or more computing devices, a user action performed by the user following the first voice command in response to receiving data indicating a selection, by the user, of a search result provided in response to the first voice command. [Morgan, Figure 7, “user speaks further terms? 99” to YES is further user action after the user has provided his selection to the device at 98 by speaking the relevant command.]
Rationale as provided for Claim 2.

Regarding Claim 7, Jang teaches:
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions is based on determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions. [Jang suggests this feature by teaching that if the voice command is not recognized then it is stored as a new command.  Not being recognized suggests not existing in the database of commands.  Fig. 3, S303 to No to S316, S317.  “[0051] On the other hand, if it is determined at S303 that the voice command recognition does not reach the reliable level (NO in S303) or if it is determined at S305 that the user cancels the corresponding operation (YES in S305), the signal processing apparatus 200 proceeds to S316. In this case, the signal processing apparatus 200 stores the voice command recognition result (S316) and performs re-learning based on the stored voice command recognition result (S317)….”  5. The signal processing apparatus according to claim 1, wherein the controller controls the voice command recognition learning unit to add the input voice command to the recognition-targeted voice command if a similarity between the input voice command and the recognition-targeted voice command is below a predetermined level.]

Claims 9-14 are system claims with limitations corresponding to the limitations of Claims 2-7 and are rejected under similar rationale.  See also Jang:  “[0033] A signal processing apparatus 200 according to an exemplary embodiment of the present invention may be any of a digital TV, a desk-top computer, a notebook computer, a set-top box, a digital versatile disc (DVD)/blue-ray disc (BD) player, a DVD recorder, and others electronic devices known in the art as long as they can recognize voice command instructions and perform corresponding operation.”

Claims 16-21 are computer program product system claims with limitations corresponding to the limitations of Claims 2-7 and are rejected under similar rationale.  See also Jang: [0033].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659